Citation Nr: 1125490	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-06 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a May 2011 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A total disability rating for compensation on the basis of individual unemployability (TDIU) may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for bilateral hearing loss, rated as 50 percent disabling; varicose veins of the right leg, rated as 40 percent disabling; chronic duodenal ulcer, rated as 20 percent disabling; varicose veins of the left leg, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined evaluation is 80 percent.  Thus, the schedular criteria are met.  38 C.F.R. § 4.16(a).

However, the record does not contain an opinion addressing whether the Veteran's service-connected disabilities, and not his age or nonservice-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  At the January 2009 VA stomach and audiology examinations, the VA examiners indicated that each of those disabilities, individually, did not preclude the Veteran from working.  But while at that time, he was employed at his family business, he testified at his May 2011 Board hearing that he is currently not working.  

More importantly, TDIU is based on whether all of the Veteran's service-connected disabilities, in the aggregate, make a claimant unable to secure or follow a substantially gainful occupation.  The evidence demonstrates that the Veteran is currently not employed, and he has alleged that he is unemployable due to his service-connected disabilities.  However, the record is devoid of an opinion as to his employability in light of those disabilities.  Accordingly, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation, or otherwise preclude substantially gainful employment.

Further, the RO should ensure that the Veteran has been provided sufficient VCAA notice with respect to this issue under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  See also 38 C.F.R.  § 3.159.

2.  Schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities alone make him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background, but not his age or any nonservice-connected disabilities.  The examiner may, but need not, conduct physical examinations or testing of the Veteran for any or all of his various service-connected disabilities.  

All service-connected disabilities (bilateral hearing loss, varicose veins of the right leg, chronic duodenal ulcer, varicose veins of the left leg, and tinnitus) must be considered in determining the Veteran's employability.  

The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide a detailed rationale for all opinions stated.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

